DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Arguments
Applicant’s amendment to claim 8 has overcome the rejection under 112(b) and it is therefore withdrawn.
Applicant’s amendments to claims 1 and 11 have distinguished over the current prior art of record. After further consideration a new rejection of claim 1 has been written in view of Marr et al. (US 2,122,482).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-3, 10, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482).
Regarding claim 1, Marr teaches a discharge section of an HVAC system (see Marr figure 2) comprising a first wall (see annotated figure) defining an opening (covered by screen 15) having a central axis. The opening is configured to receive an airflow from a blower (Marr 13) and direct the airflow along a central axis (see annotated figure). The discharge section further comprises a second wall (see annotated figure) spaced apart and opposite the first wall and a diverter baffle (Marr 16) disposed at an oblique angle relative to the first wall and the second wall and intersects the central axis (see Marr figure 2) to divert airflow received through the opening. Examiner notes that Marr’s baffle is curved and all portions of the baffle are oblique to the first and second wall except the end portions.

    PNG
    media_image1.png
    511
    584
    media_image1.png
    Greyscale

Marr figure 2 (annotated)
Marr’s embodiment of figure 2 is silent regarding the blower being mounted to the first wall and is also silent regarding the baffle being coupled to and in contact with the first wall.
However, Marr teaches in a different embodiment a discharge section of an HVAC system (see Marr figure 6) comprising a first wall (see annotated figure) defining an opening (see annotated figure) having a central axis (see annotated figure), wherein the opening is configured to receive an air flow from a blower (see annotated figure) mounted to a first side of the first wall and configured to direct the airflow in a direction along the central axis, a second wall (see annotated figure) spaced apart from and opposite the second side of the first wall and a diverter baffle (see annotated figure) coupled to and in contact with a second side of the first wall and disposed at an oblique angle relative to the first and second wall.

    PNG
    media_image2.png
    461
    516
    media_image2.png
    Greyscale

Marr figure 6 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s embodiment of figure 2 to utilize figure 6’s teachings of the fan mounted to a first side of a first wall and the baffle mounted to a second side of the first wall to ensure the baffle redirects all of the airflow towards the outlet to improve overall system performance and also eliminate the need for cutouts 12 in the heat exchanger fins reducing manufacturing costs.
Regarding claim 2, Marr as applied to claim 1 is silent regarding the diverter baffle being planar.
However, applicant’s specification discloses the diverter baffle 120 may be planar or curved (see applicant’s specification paragraph [0058]) and is silent regarding any particular advantages of the planar or curved shaped for the baffle. Therefore, one of ordinary skill in the art at the time of filing would have understood that the shape of the diverter baffle is a matter of choice absent evidence the shape is significant and one of ordinary skill in the art would have chosen to make Marr’s curved baffle into a flat baffle to reduce complexity and manufacturing costs. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 3, Marr as applied to claim 1 teaches the opening (see Marr figure 1) has a first width in a direction transverse to the direction along the central axis equal to the diameter of the fan (Marr 13) and the diverter baffle (Marr 16) has a second width extending in the direction transverse to the direction along the central axis equal to the width of the discharge section (see Marr figure 1). The second width is greater than the first width (see Marr figure 1).
Regarding claim 10, Marr as applied to claim 1 teaches a curved diverter baffle (Marr 16). Therefore, the angle between the baffle and the first wall varies from ninety degrees where the diverter meets the first wall to zero degrees where the diverter meets the second wall. Therefore, Marr’s diverter baffle encompasses the claimed angle range of forty-five degrees to seventy-five degrees.
Regarding claim 18, Marr teaches a discharge section of an HVAC system (see Marr figure 2) comprising a first wall (see annotated figure) defining an opening (covered by screen 15) having a central axis. The opening is configured to receive an airflow from a blower (Marr 13) and direct the airflow along a central axis (see annotated figure). The discharge section further comprises a second wall (see annotated figure) spaced apart and opposite the first wall and a diverter baffle (Marr 16) disposed at an oblique angle relative to the first wall and the second wall and extends into the flow path to redirect air flow (see Marr figure 2). Examiner notes that Marr’s baffle is curved and all portions of the baffle are oblique to the first and second wall except the end portions.

    PNG
    media_image1.png
    511
    584
    media_image1.png
    Greyscale

Marr figure 2 (annotated)
Marr’s embodiment of figure 2 is silent regarding the blower being mounted to the first wall and is also silent regarding the baffle extending from a second side of the first wall.
However, Marr teaches in a different embodiment a discharge section of an HVAC system (see Marr figure 6) comprising a first wall (see annotated figure) defining an opening (see annotated figure) having a central axis (see annotated figure), wherein the opening is configured to receive an air flow from a blower (see annotated figure) mounted to a first side of the first wall and configured to direct the airflow in a direction along the central axis, a second wall (see annotated figure) spaced apart from and opposite the second side of the first wall and a diverter baffle (see annotated figure) extending from a second side of the first wall and disposed at an oblique angle relative to the first and second wall.

    PNG
    media_image2.png
    461
    516
    media_image2.png
    Greyscale

Marr figure 6 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s embodiment of figure 2 to utilize figure 6’s teachings of the fan mounted to a first side of a first wall and the baffle mounted to a second side of the first wall to ensure the baffle redirects all of the airflow towards the outlet to improve overall system performance and also eliminate the need for cutouts 12 in the heat exchanger fins reducing manufacturing costs.
Regarding claim 21, Marr as applied to claim 18 teaches the diverter baffle (Marr 16) intersects the central axis.
Marr is silent regarding the baffle comprising a planar portion.
However, applicant’s specification discloses the diverter baffle 120 may be planar or curved (see applicant’s specification paragraph [0058]) and is silent regarding any particular advantages of the planar or curved shaped for the baffle. Therefore, one of ordinary skill in the art at the time of filing would have understood that the shape of the diverter baffle is a matter of choice absent evidence the shape is significant and one of ordinary skill in the art would have chosen to make Marr’s curved baffle into a flat baffle to reduce complexity and manufacturing costs. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 22, Marr as applied to claim 18 teaches the baffle (Marr 16) blocks airflow from the blower (Marr 13) from reaching the opposite side of the baffle and directs airflow towards an outlet (Marr 17). Inherently a baffle directing air to an outlet will reduce recirculation and blocking airflow from the side of the baffle opposite the airflow will inherently prevent any circulation in the area.
Regarding claim 23, Marr as applied to claim 18 teaches the opening (see Marr figure 1) has a first width in a direction transverse to the direction along the central axis equal to the diameter of the fan (Marr 13) and the diverter baffle (Marr 16) has a second width extending in the direction transverse to the direction along the central axis equal to the width of the discharge section (see Marr figure 1). The second width is greater than the first width (see Marr figure 1).
Regarding claim 24¸Marr as applied to claim 23 teaches the discharge section has a third width (see Marr figure 1) extending transverse to the central axis that is equal to the second width of the diverter baffle (see Marr figure 1).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) as applied to claim 1 above, and further in view of Cooper et al. (US 4,242,876).
Regarding claim 4, Marr as applied to claim 1 teaches a base plate (see Marr figure 2) extending from a first wall to a second wall.
Marr is silent regarding the base plate including an opening for discharge.
However, Cooper teaches a rooftop air conditioner comprising a discharge section (see Cooper figure 1) comprising a base plate (Cooper 32) that includes a discharge opening (Cooper 42) located on the base plate to discharge conditioned air into a building.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s air conditioner discharge section to discharge air through an outlet in the base plate instead of the top of the unit to allow the unit to be used as a rooftop air conditioner to conditioner an entire building instead of only the room in which the unit is located.
Regarding claim 5, Marr as applied to claim 1 teaches the use of dry ice or water-ice as a coolant (Marr pg 1 col 2 ln 6-15) for cooling air.
Marr is silent regarding a heater for heating air in the discharge section.
However, Cooper teaches a rooftop air conditioning system that comprises a discharge section that includes both a heat exchanger (Cooper 20) before a fan (Cooper 22) and a heater (Cooper 30) near the outlet (Cooper 42). The heater is an electric heater (Cooper col 4 ln 35-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s discharge section to incorporate Cooper’s teaching of a heater in the discharge section to allow the air conditioner to function for both cooling and heating.
Regarding claim 6, Marr as modified by Cooper teach a heater adjacent an outlet (see Cooper figure 1). Therefore, Marr’s baffles configured to direct air towards an outlet (see Marr figure 2) will also direct the air towards the heater.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) as applied to claim 1 above, and further in view of Messina (US 5,240,478).
Marr as applied to claim 1 teaches the discharge section comprises a side panel (see Marr figure 1). extending from the first wall to the second wall.
Marr is silent regarding a discharge outlet located in the side panel.
However, Messina teaches a discharge section (see Messina figures 1 and 2) of an HVAC system comprising a first wall defining an opening configured to receive an air flow (see annotated figure), a second wall spaced apart form and disposed opposite the first wall (see annotated figure), and a side plate (see annotated figure) extending from the first wall to the second wall, wherein the side plate includes an additional opening (Messina 150) configured to discharge the air flow from the discharge section.

    PNG
    media_image3.png
    691
    605
    media_image3.png
    Greyscale

Messina figure 1 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s  discharge section to utilize Messina’s teaching of a side plate with an outlet to produce the predictable result of allowing airflow to be discharged in multiple directions.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) and Messina (US 5,240,478) as applied to claim 7 above, and further in view of Gladden (US 4,602,556).
Regarding claim 8¸Marr and Messina as applied to claim 7 are silent regarding the diverter baffle comprising a side panel parallel to the side plate.
However, Gladden teaches a discharge baffle (Gladden 11) that comprises a side panel (Gladden 41) orthogonal to a first wall (see Gladden figure 1) configured to direct airflow (Gladden col 2 ln 51-53). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr and Messina’s discharge section to utilize Gladdens teaching of a baffle comprising a side panel to create the predictable result of directing airflow towards the side discharge outlet. Examiner notes that both Marr and Messina teach side panels orthogonal to the first and second sides (see Marr figure 2 and Messina figure 1). Therefore, Gladden’s orthogonal side panel will be parallel to the side plates.
Regarding claim 9¸ Marr, Messina, and Gladden as applied to claim 8 teach a side panel (Gladden 41) orthogonal to a first wall (see Gladden figure 1) configured to direct airflow (Gladden col 2 ln 51-53).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) and further in view of Cooper et al. (US 4,242,876).
Regarding claim 11¸ Marr teaches a discharge section of an HVAC system (see Marr figure 2) comprising a first wall (see annotated figure) defining an opening (covered by screen 15) having a central axis. The opening is configured to receive an airflow from a blower (Marr 13) and direct the airflow along a central axis (see annotated figure). The discharge section further comprises a second wall (see annotated figure) spaced apart and opposite the first wall and a diverter baffle (Marr 16) disposed at an oblique angle relative to the first wall and the second wall and intersects the central axis (see Marr figure 2) to divert airflow received through the opening. Examiner notes that Marr’s baffle is curved and all portions of the baffle are oblique to the first and second wall except the end portions.

    PNG
    media_image1.png
    511
    584
    media_image1.png
    Greyscale

Marr figure 2 (annotated)
Marr’s embodiment of figure 2 is silent regarding the blower being mounted to the first wall the baffle being coupled to and in contact with the first wall, and heating.
However, Marr teaches in a different embodiment a discharge section of an HVAC system (see Marr figure 6) comprising a first wall (see annotated figure) defining an opening (see annotated figure) having a central axis (see annotated figure), wherein the opening is configured to receive an air flow from a blower (see annotated figure) mounted to a first side of the first wall and configured to direct the airflow in a direction along the central axis, a second wall (see annotated figure) spaced apart from and opposite the second side of the first wall and a diverter baffle (see annotated figure) coupled to and in contact with a second side of the first wall and disposed at an oblique angle relative to the first and second wall.

    PNG
    media_image2.png
    461
    516
    media_image2.png
    Greyscale

Marr figure 6 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s embodiment of figure 2 to utilize figure 6’s teachings of the fan mounted to a first side of a first wall and the baffle mounted to a second side of the first wall to ensure the baffle redirects all of the airflow towards the outlet to improve overall system performance and also eliminate the need for cutouts 12 in the heat exchanger fins reducing manufacturing costs.
Cooper teaches a rooftop air conditioning system that comprises a discharge section that includes both a heat exchanger (Cooper 20) before a fan (Cooper 22) and a heater (Cooper 30) near the outlet (Cooper 42). The heater is an electric heater (Cooper col 4 ln 35-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s discharge section to incorporate Cooper’s teaching of a heater in the discharge section to allow the air conditioner to function for both cooling and heating. Examiner notes that modifying the discharge section to have a heater would inherently make the discharge section a heating section. Examiner further notes that a heater is not positively recited in claim 11, only a “heating section” in the preamble of the claim.
Regarding claim 12, Marr and Cooper as applied to claim 11 are silent regarding a base plate with the heater disposed between the diverter baffle and base plate.
However, Cooper teaches a heating section (see Cooper figure 1) of an HVAC system comprising a base plate (Cooper 32) comprising a discharge outlet (Cooper 42) with an electric heater (Cooper 30) located just above the outlet (see Cooper figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s system to utilize a baseplate with a discharge outlet to allow installation as a rooftop unit to supply conditioned air to an entire building. Examiner notes that Marr’s baffle located at the fan outlet combined with Cooper’s baseplate outlet would inherently result in the heater located adjacent the outlet being between the baffle and the outlet.
Regarding claim 13, Marr and Cooper as applied to claim 12 teach the diverter baffle (Marr 13) is configured to redirect air towards an outlet (see Marr figure 2). Therefore, when combined with Cooper’s heater located adjacent an outlet (see Cooper figure 1), the combination teaches the baffle directing air towards the heater.
Regarding claim 14, Marr and Cooper as applied to claim 12 teach the opening (see Marr figure 1) has a first width in a direction transverse to the direction along the central axis equal to the diameter of the fan (Marr 13) and the diverter baffle (Marr 16) has a second width extending in the direction transverse to the direction along the central axis equal to the width of the discharge section (see Marr figure 1). The second width is greater than the first width (see Marr figure 1).
Regarding claim 15, Marr and Cooper as applied to claim 11 teach a curved diverter baffle (Marr 16). Therefore, the angle between the baffle and the first wall varies from ninety degrees where the diverter meets the first wall to zero degrees where the diverter meets the second wall. Therefore, Marr’s diverter baffle encompasses the claimed angle range of forty-five degrees to seventy-five degrees.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) and Cooper et al. (US 4,242,876) as applied to claim 11 above, and further in view of Teramoto (US 2019/0242612 A1).
Regarding claim 16, Marr and Cooper as applied to claim 11 are silent regarding a second blower and blowers coupled together by a common shaft.
However, Teramoto teaches an HVAC apparatus comprising a pair of fans (Teramoto 3, see Fig. 3) coupled together by a common shaft (Teramoto X, see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr and Cooper’s heating section to utilize Teramoto’s teaching of two fans joined by a common shaft to increase the air volume throughput of the system to meet airflow demand.
Regarding claim 17, Marr, Cooper and Teramoto as applied to claim 16 teach the diverter baffle has a first width extending from one sidewall to another sidewall (See Marr figure 1), and the first and second blowers have a total width extending in the transverse direction that is less than the width of the diverter baffle (see Teramoto figure 3). Examiner notes that since the baffle extends across the entire housing the fans width must inherently be less than the width of the baffle.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) as applied to claim 18 above, and further in view of Cooper et al. (US 4,242,876).
Regarding claim 19, Marr as applied to claim 18 teaches the use of dry ice or water-ice as a coolant (Marr pg 1 col 2 ln 6-15) for cooling air.
Marr is silent regarding a heater for heating air in the discharge section.
However, Cooper teaches a rooftop air conditioning system that comprises a discharge section that includes both a heat exchanger (Cooper 20) before a fan (Cooper 22) and a heater (Cooper 30) near the outlet (Cooper 42). The heater is an electric heater (Cooper col 4 ln 35-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s discharge section to incorporate Cooper’s teaching of a heater in the discharge section to allow the air conditioner to function for both cooling and heating. Examiner notes that the heater is placed at the outlet and therefore Marr’s baffle that directs air towards an outlet will also direct air towards the heater when combined.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (US 2,122,482) as applied to claim 18 above, and further in view of Gladden (US 4,602,556).
Marr as applied to claim 18 is silent regarding the diverter baffle comprising a side panel parallel to the side plate.
However, Gladden teaches a discharge baffle (Gladden 11) that comprises a side panel (Gladden 41) orthogonal to a first wall (see Gladden figure 1) configured to direct airflow (Gladden col 2 ln 51-53). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marr’s discharge section to utilize Gladdens teaching of a baffle comprising a side panel to create the predictable result of directing airflow towards the outlet. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2018/0147594) teaches a device comprising a blower with a diverter near the blower outlet, Bianchi et al. (US 2005/0126765) teaches an HVAC discharge unit comprising blowers and a heat exchanger shaped to direct airflow, and Davis (US 2002/0100289) teaches an air conditioner comprising a blower with a diverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762